Judgment, Supreme Court, Bronx County (Richard Price, J., on speedy trial motion; Harold Silverman, J., at jury trial and sentence), rendered October 15, 1996, convicting defendant of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
The court properly exercised its discretion (see, People v Melcherts, 225 AD2d 357, lv denied 88 NY2d 881) in restricting defense cross-examination into whether police officers attempted to search defendant’s apartment after the arrest.
The court properly denied defendant’s speedy trial motions. The record does not support his contention that the People’s statements of readiness were illusory (see, People v Acosta, 249 AD2d 161, lv denied 92 NY2d 892). Concur — Sullivan, P. J., Rosenberger, Lerner, Andrias and Friedman, JJ.